Citation Nr: 0625281	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  05-30 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	The American Legion






WITNESSES AT HEARING ON APPEAL

The appellant and T.M.



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had military service from October 1976 to October 
1996.  He died in February 2004.  The appellant is his 
daughter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision by the 
RO in Winston-Salem, North Carolina.  

Jurisdiction over the case was transferred to the RO in 
Columbia, South Carolina, in April 2005.  

The appellant testified before the undersigned at a hearing 
in June 2006.

This appeal has been advanced on the Board's docket by reason 
of severe financial hardship.  See 38 U.S.C.A. 
§ 7107(a)(2)(B) (West 2002); 38 C.F.R. § 20.900(c) (2005).  



FINDINGS OF FACT

1.  The veteran died in February 2004 from congestive heart 
failure, due to or as a consequence of hypertensive heart 
disease; other significant conditions contributing to the 
veteran's death but not resulting in the underlying cause of 
death include hypertension, elevated cholesterol, and 
coronary atherosclerotic disease.  

2.  At the time of the veteran's death, service connection 
was in effect for left foot gout, left and right wrist 
tendonitis, left and right knee disability, tinnitus, 
bilateral hearing loss, bilateral tinea pedis, hemorrhoids, 
scars of the hands and arms, and a scar of the right neck.  

3.  The veteran's fatal heart disease is shown as likely as 
not to have had its clinical onset during his extensive 
period of active service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the appellant, 
the veteran's heart disability was due to disease that was 
incurred in service.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2005).  

2.  The service-incurred heart disability either caused or 
contributed substantially or materially in producing the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
However, given the favorable action taken hereinbelow, 
further discussion explaining how VA complied with this Act 
is unnecessary.  


Factual background

The veteran served from October 1976 to October 1996, and 
died in February 2004.  The certificate of death lists the 
immediate cause of death as congestive heart failure, due to 
or a consequence of hypertensive heart disease.  

The death certificate lists, as other significant conditions 
contributing to death, hypertension, elevated cholesterol, 
and coronary atherosclerotic disease.  

At the time of the veteran's death, service connection was in 
effect for the following disorders:  left foot gout, 
evaluated as 20 percent disabling; left and right wrist 
tendonitis, each respectively evaluated as 10 percent 
disabling; left and right knee disability, each respectively 
evaluated as 10 percent disabling; tinnitus, evaluated as 10 
percent disabling; and for bilateral hearing loss, bilateral 
tinea pedis, hemorrhoids, scars of the hands and arms, and a 
scar of the right neck, each of which was assigned a 
noncompensable evaluation.  The combined disability 
evaluation for the above disorders was 60 percent.  

A careful review of the service medical records shows that 
the veteran's blood pressure in November 1993 was 136/90, in 
June 1995 was 138/96, and in November 1995 was 119/90.  

In June 1995, his cholesterol level was recorded as 220 
mg/dL.  

In April 1996, the veteran was seen for a two-week history of 
recurrent left-sided sharp chest pain.  He described the pain 
as intermittent, and lasting anywhere from minutes to hours.  
He indicated that the pain was not precipitated by exercise, 
movement, or breathing.  He denied any associated radiation 
of pain, shortness of breath or diaphoresis.  

A physical examination was negative for any identified 
abnormalities.  An electrocardiogram (EKG) conducted in 
connection with the above complaints revealed normal sinus 
rhythm with possible left ventricular hypertrophy.  

The treating physician concluded that there was a very low 
likelihood that the chest pain was cardiac in nature, and was 
more likely due instead to somatization from emotional 
stress.  

At his service retirement examination, the veteran reported a 
history of left-sided intermittent chest pain; the report 
noted that an internal medicine evaluation of the complaints 
had revealed a normal exercise stress test.  

An EKG ordered in connection with the retirement examination 
was borderline, with sinus bradycardia and ST elevation, and 
the minimal voltage criteria for left ventricular 
hypertrophy.  

His blood pressure at the retirement examination was recorded 
as 137/78.  His cholesterol level was 223 mg/dL (with an 
identified reference range for normal of 0 to 200).  

Following service, the veteran was seen at a military 
hospital in December 1996.  The records for the visit are 
silent for any reference to cardiac abnormalities.  

At a March 1997 VA examination, the veteran was noted to have 
a reddish complexion.  Cardiovascular examination and chest 
X-ray studies were normal.  The veteran's blood pressure was 
recorded as 128/80.  

At a July 1999 VA fee basis examination the veteran 
demonstrated the following blood pressure readings:  for the 
right arm, 124/90 (standing), 104/70 (sitting), and 130/84 
(lying).  For the left arm, 116/90 (standing), 110/70 
(sitting), and 118/88 (lying).  

The veteran was seen at a military hospital in January 2004 
for follow up of previously diagnosed hypertension.  His 
blood pressure was recorded as 130/84.  No identified cardiac 
abnormalities were present to examination, and the veteran 
was diagnosed with hypertension and hypercholesterolemia.  

Records from the same military facility for the day of the 
veteran's death in February 2004 indicate that he had a 
history of multiple heart problems including hypertension, 
and had been complaining of chest pain and shortness of 
breath at work when he collapsed.  The records note that by 
the time he reached the emergency room, he was already in 
ventricular fibrillation, and that efforts at resuscitation 
were unsuccessful.  

The autopsy report for the veteran noted a history of 
hypertension and elevated cholesterol.  The autopsy revealed 
evidence of congestive heart failure with underlying severe 
coronary atherosclerotic disease and hypertensive heart 
disease.  Cardiomegaly was present with concentric left 
ventricular hypertrophy and hepatosplenomegaly.  

The autopsy report noted an incidental finding of severe 
hepatic steatosis.  

The pathologist concluded that the cause of death was 
congestive heart failure with contributing factors of chronic 
ischemic heart disease and hypertensive heart disease.  

The appellant herself reports remembering constant complaints 
from the veteran about chest pain.  

The veteran's medical records, except for the autopsy report, 
were reviewed by a VA physician, who in January 2006 
concluded that there was no relationship between the 
veteran's death from heart disease and the service-connected 
gout.  

The physician also concluded that the chest pain noted in 
service did not represent the onset of heart disease in this 
case and that the cardiac disease instead clearly was caused 
by a combination of hypertension and elevated cholesterol.  


Analysis

As indicated, the service medical records document complaints 
of chest pain, several elevated blood pressure readings, 
elevated cholesterol levels and EKG changes suggesting the 
presence of left ventricular hypertrophy.  
 
The post service medical evidence documents treatment for 
hypertension and hypercholesterolemia within several years 
after service.  

Most importantly, the autopsy report for the veteran 
concluded that he had hypertensive heart disease, with a 
finding of left ventricular hypertrophy.  The pathologist 
conducting the autopsy concluded that the hypertensive heart 
disease was directly implicated in the veteran's death, and 
that hypertension and elevated cholesterol levels played a 
significant contributing role in the veteran's demise.  

Although the January 2006 medical opinion concluded that the 
chest pain noted in service did not represent the onset of 
heart disease in the veteran, the physician did find that the 
cardiac disease originated from a combination of hypertension 
and elevated cholesterol.  The January 2006 physician notably 
did not address whether the fatal hypertensive heart disease 
or hypertension was related to the abnormal EKG findings in 
service, particularly as to left ventricular hypertrophy.  

In short, the service medical records suggest the presence of 
left ventricular hypertrophy and show elevated cholesterol 
levels in service, the autopsy report demonstrated the 
presence of left ventricular hypertrophy, and the medical 
evidence shows that hypertensive heart disease, hypertension, 
and elevated cholesterol levels played a significant role in 
causing the veteran's death.  

In light of the above, the Board finds the evidentiary record 
serves to establish that it is at least as likely as not that 
the veteran's hypertensive heart disease and hypertension 
originated in service, and that those disorders caused or 
contributed substantially or materially to his death.  
Accordingly, by extending the benefit of the doubt to the 
appellant, service connection for the cause of the veteran's 
death is warranted.  



ORDER

Service connection for the cause of the veteran's death is 
granted.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


